Name: COMMISSION REGULATION (EC) No 2115/97 of 28 October 1997 on the issuing of A1 export licences for fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  international trade
 Date Published: nan

 29 . 10 . 97 EN Official Journal of the European Communities L 295/5 COMMISSION REGULATION (EC) No 2115/97 of 28 October 1997 on the issuing of Al export licences for fruit and vegetables to applications submitted since 23 October 1997; whereas, therefore, a percentage should be fixed for the issuing of licences for quantities applied for on 23 October 1997 and applications for Al licences submitted later in that application period should be rejected, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2X90/96 of 14 November 1996 on detailed rules for implementing Council Regulation (EEC) No 1035/72 as regards export refunds on fruit and vegetables ('), as last amended by Regulation (EC) No 610/97 (2), and in particular Article 2 (3) thereof, Whereas Commission Regulation (EC) No 1744/97 (3) sets the quantities for which Al export licences, other than those requested in the context of food aid, may be issued; Whereas Article 2 of Regulation (EC) No 2190/96 sets the conditions under which special measures may be taken by the Commission with a view to avoiding an overrun of the quantities for which Al licences may be issued; Whereas the Commission has received information which indicates that those quantities, reduced or increased by the quantities referred to in Article 2 (3) of Regulation (EC) No 2190/96, would be exceeded if Al licences were issued without restriction for shelled almonds in response HAS ADOPTED THIS REGULATION : Article 1 Al export licences for shelled almonds for which applic ­ ations were submitted on 23 October 1997 pursuant to Article 1 of Regulation (EC) No 1744/97 shall be issued for 62,6 % of the quantities applied for . Applications for Al export licences submitted after 23 October 1997 and before 12 November 1997 for that product shall be rejected . Article 2 This Regulation shall enter into force on 29 October 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 October 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 292, 15 . 11 . 1996, p . 12 . (2) OJ L 93, 8 . 4 . 1997, p . 16 . (3 OJ L 244, 6 . 9 . 1997, p . 12 .